Citation Nr: 1633647	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-28 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in White City, Oregon


THE ISSUE

Entitlement to payment of unauthorized medical expenses for treatment provided by [redacted], Inc. on January 7, 2014.  


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1972.  He passed away in January 2014.  The appellant is the medical services provider that rendered care to the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Medical Center in White City, Oregon.


FINDINGS OF FACT

1. On January 7, 2014 the Veteran received private emergency medical services at his home, without prior authorization for payment of the medical services provided to him, and for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his health.

2. A VA or other Federal facility/provider was not feasibly available, and an attempt to use one beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for entitlement to payment for unauthorized medical services for treatment provided by [redacted], Inc., on January 7, 2014 have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment for unauthorized medical expenses incurred on January 7, 2014 when its personnel responded to a 9-1-1 call at the Veteran's home and used advanced life saving techniques to attempt to resuscitate the Veteran during cardiac arrest.  
Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002 (2015).

Pertinent to this case, those conditions at issue are:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).
38 C.F.R. § 17.1002(a)-(c).

After careful consideration, the Board finds that the claim should be granted.

The evidence shows that on January 7, 2014 the Veteran's girlfriend called 9-1-1, reporting that the Veteran had stopped breathing and that his eyes had rolled back into his head.  An ambulance crew associated with [redacted], Inc. responded to the Veteran's home, rendered an impression of cardiac arrest, and attempted to resuscitate the Veteran.  The appellant's personnel continued to apply advanced life support interventions until an online medical resource was contacted and an instruction to cease efforts was given; the Veteran was pronounced dead at the scene.

The Board takes administrative notice that the appellant provides emergency care to the public.  Given that the Veteran had stopped breathing, the Board finds that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention would result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Moreover, as the Veteran's condition became fatal before transport could occur, transportation to a VA or other Federal facility/provider would not have been feasible.  See 38 C.F.R. § 17.1002(a)-(c).  

Accordingly, the Board will resolve all reasonable doubt in the appellant's favor and find that payment or reimbursement of unauthorized medical expenses for treatment provided by [redacted], Inc., on January 7, 2014 is warranted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.




ORDER

Entitlement to payment of unauthorized medical expenses incurred for treatment provided by [redacted], Inc. on January 7, 2014, is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


